Citation Nr: 1121471	
Decision Date: 06/02/11    Archive Date: 06/09/11

DOCKET NO.  02-08 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina

THE ISSUES

1.  Entitlement to service connection for a disability manifested by low back pain.  

2.  Entitlement to service connection for bilateral knee disability.  

3.  Entitlement to service connection for thyroid disease.  

REPRESENTATION

Veteran represented by:  The American Legion

WITNESSES AT HEARING ON APPEAL

Veteran and A.S.
ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1980 to December 1983. She also served in the U.S. Army Reserve and the Army National Guard from 1983 to 2001, during which time she had several periods of Active Duty for Training (ACDUTRA).

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In November 2004, the Veteran appeared at the RO and testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.  

In an April 2005 decision, the Board denied the claims of service connection for low back pain and bilateral knee disability (as well as for uterine fibroids), and remanded to the RO the claim of service connection for thyroid disease.  The Veteran appealed the Board's decision of April 2005 to the United States Court of Appeals for Veterans Claims (Court).  In August 2006, the parties - the Veteran, who was then represented by counsel, and the legal representative of the Department of Veterans Affairs, the Office of the General Counsel - filed a Joint Motion to vacate and remanded the Board's decision of April 2005, which was granted by the Court.

In February 2007, the Board remanded the case to the RO for additional development, and deferred a decision on the claim of service connection for thyroid disease pending the completion of the requested evidentiary development.

Subsequently, in a September 2008 rating decision, the RO granted service connection for uterine fibroid.  Thus, the remaining issues on appeal are those stated on the first page of this document.


In July 2009, the Board remanded the case to the RO for additional development.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

As previously noted in the July 2009 remand, at his hearing the Veteran had raised the issue of service connection for systemic lupus erythematosus, which is again referred to the RO for appropriate action.


FINDINGS OF FACT

1.  A disability manifested by low back pain was not affirmatively shown to have had onset during service; a disability manifested by low back pain, first diagnosed after service, is unrelated to an injury, disease, or event of service origin.

2.  A bilateral knee disability was not affirmatively shown to have had onset during service; a bilateral knee disability, including degenerative joint disease, as a chronic disease was not manifested to a compensable degree within one year from the date of separation from active duty service in December 1983; and a bilateral knee disability, including degenerative joint disease, first diagnosed after service beyond the one-year presumptive period for a chronic disease, is otherwise unrelated to an injury, disease, or event in service. 

3.  Thyroid disease was not affirmatively shown to have had onset during service; thyroid disease, as a chronic disease was not manifested to a compensable degree within one year from the date of separation from active duty service in December 1983; and thyroid disease, first diagnosed after service beyond the one-year presumptive period for a chronic disease, is otherwise unrelated to an injury, disease, or event of service origin.




CONCLUSIONS OF LAW

1.  A disability manifested by low back pain is not due to disease or injury that was incurred in or aggravated by service.  38 U.S.C.A. §§ 101(24), 106, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2010).  

2.  A bilateral knee disability is not due to disease or injury that was incurred in or aggravated by service, and degenerative arthritis of the knees may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 101(24), 106, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2010).

3.  Thyroid disease is not due to disease or injury that was incurred in or aggravated by service, and thyroid disease may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 101(24), 106, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2010).  

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following:  (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.




Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided pre- and post- adjudication VCAA notice by letters, dated in October 2001, in August 2002, and in March 2007.  The Veteran was notified of the type of evidence to substantiate the claims for service connection, namely, evidence of current disability; evidence of an injury or disease in service or event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  Additionally, the Veteran was notified that VA would obtain service records, VA records, and records of other Federal agencies, and that she could submit private medical records or authorize VA to obtain private medical records on her behalf.  The Veteran was also notified of the provisions regarding the effective date of a claim and the degree of disability assignable for the claim.

As for the content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence), of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent of pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of a claim for service connection).




To the extent the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided content-complying VCAA notice, the claims were readjudicated, as evidenced by the supplemental statements of the case sent to the Veteran in April 2009 and in March 2011.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran was afforded the opportunity for a personal hearing before the undersigned Veterans Law Judge in November 2004.  The RO obtained the available service treatment and personnel records (including records from the Army Reserve and National Guard), VA records, and private records as requested by the Veteran, such as those from Carolina Spine Institute.  The Veteran herself submitted numerous private medical records, including records the Low Country Rheumatology and Internal Medicine, Medical University of South Carolina, Summerville Medical Center, East Cooper Regional Medical Center, and Pain Management Center.  She has not identified any other pertinent evidence for the RO to obtain on her behalf.  

The Board acknowledges the Veteran's concern that all of her active duty medical records were not obtained for consideration of her claims.  The RO made repeated attempts to obtain the active duty records, but in February 2004 and in July 2007 the National Personnel Records Center responded that there were no additional service treatment records available.  The RO also sought additional service records, namely, Army Reserve and National Guard records, as well as her inpatient and outpatient medical records in her status as a dependent of her spouse who was on active duty with the Air Force from 1979 to 1999.  Through supplemental statements of the case, the Veteran was informed of the efforts undertaken by the RO to obtain all service records and military records that were obtained.  

VA has conducted medical inquiry in an effort to substantiate the Veteran's claims.  38 U.S.C.A. § 5103A(d).  The Veteran was afforded VA examinations in July 2008, in April 2010, and in May 2010, to address the issues presented in this case.  The reports and medical opinions contain sufficient factual detail and medical analysis such that the Board can rely on the reports and medical opinion to make a fully informed decision on the claims. For these reasons, the reports and medical opinions are adequate. 

As there is no indication of the existence of additional evidence to substantiate the claims, no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

If a veteran served 90 days or more on active duty, service incurrence will be presumed for certain chronic diseases, including arthritis and endocrinopathies, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection also may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training (ACDUTRA) or for injury incurred or aggravated while performing inactive duty training (INACDUTRA). 38 U.S.C.A. §§ 101(24), 106, 1131.





Certain legal presumptions do not apply to periods of ACDUTRA or INACDUTRA, such as the presumption of soundness, the presumption of aggravation of a pre-existing condition, and presumptive service incurrence for certain chronic diseases.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In cases where a veteran's service treatment records are unavailable, there is a heightened obligation to explain findings and conclusions and to carefully consider the benefit of the doubt doctrine under 38 U.S.C.A. § 5107(b).  O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Dixon v. Derwinski, 3 Vet. App. 261 (1992).

II.  Factual Background of the Claims

The Veteran served on active duty from December 1980 to December 1983.  She subsequently served in the U.S. Army Reserve and the Army National Guard from 1983 to 2001, during which time she had several periods of Active Duty for Training (ACDUTRA), including in September 1988, February 1990, November 1990, July 1991, June 1992, June 1993, June 1994, August 1996, and June 1999.  




The available service medical records for the period of active duty from December 1980 to December 1983 consist of the report of entrance examination, disclosing no physical abnormality.  The spine, lower extremities, and endocrine system were evaluated as normal.  In June 1982, the Veteran complained of tiredness all the time with the inability to gain weight.  She was noted to have prominent eyes.  Following evaluation to include thyroid function tests, the assessment included minimal clinical findings of increased thyroidism, probable lab error.  It was suggested to refer the Veteran to nuclear medicine for thyroid uptake tests, and if normal, then there was no evidence of thyroid disease.  The National Personnel Records Center, the custodian of the service records, reported that there were no other service medical records available.  

At the time of a July 1988 military physical examination, the Veteran's spine, lower extremities, and endocrine system were clinically evaluated as normal.  On a Report of Medical History at that time, the Veteran denied having any recurrent back pain, a trick or locked knee, or thyroid trouble.  She declared that she was in good health.  

In July 1988, at the internal medicine clinic at the dispensary, the Veteran complained of chest pain and was noted to have marked exophthalmos and a prominent thyroid.  The provisional diagnosis was questionable Graves' disease, and she was referred for consultation in August 1988.  

At the time of an August 1992 military physical examination, the Veteran's spine, lower extremities, and endocrine system were again clinically evaluated as normal.  She declared her health to be good and denied any recurrent back pain, a trick or locked knee, or thyroid trouble.  

From April to July 1994, the Veteran was seen several times at a military clinic (as a dependent spouse) for complaints of low back pain.  There was a one-month history of symptoms.  An April 1994 record indicates that there was no prior history of a problem.  In May 1994, the Veteran was given a temporary physical profile for low back pain.  

The Veteran was seen in March 1998 at the Naval Hospital in Charleston on referral to determine whether she had Graves' disease.  The assessment was goiter and increased uptake on Iodine scan, but the examiner stated that, clinically and laboratory speaking, the Veteran was euthyroid.  The examiner stated that although the Iodine scan was suggestive of early Graves' disease, the Veteran's blood work and clinical history did not manifest Graves' disease.  She was to be followed up clinically for possible Graves' disease.  Subsequently, Medical University of South Carolina conducted special chemistry panel testing, and in July 1998 the Veteran's thyroid function was shown to be low with low thyroid stimulating hormone levels.  In August 1998, the Veteran underwent a thyroid scan and thyroid uptake examination, which showed a normal appearing thyroid gland and normal thyroid uptake.  In October 1998, lab results showed thyroid function was within normal limits.  

In July 1999, the Veteran presented to Grossman Chiropractic with complaints of pain in her knees and low back.  

VA records disclose that in July 1999 the Veteran complained of back and knee pain.  In August 1999, she reported a history of scoliosis.  She complained of back and leg pain since 1994 with no traumatic injury.  An X-ray of the lumbar spine was normal.  In September 1999, there was a diagnosis of back pain with negative MRI and X-rays of the lumbosacral spine.  An October 1999 record indicates a subacute onset of bilateral knee pain four months previously, followed by right lower extremity weakness.  

In November 1999, the Veteran was seen for low back pain.  The diagnosis of S.C.P., MD, was possible lumbar radiculopathy.  In December 1999, J.F.J., MD, indicated that the Veteran presented recently with a long history of back pain dating from 1989.  

In an October 2000 letter, J.W.P., MD, noted that the Veteran's back pain had begun 10 to 12 years earlier and that the pain had becoming progressively worse.  The Veteran had denied any major trauma.  


As for past medical history, thyroid disease was noted.  In November 2000, an electromyography and nerve conduction study were normal and a MRI of the lumbar spine was negative.  The physician's impression was possible myofascial disorder.

On a National Guard examination in October 2000, reduced strength in the lower extremities was noted.  The Veteran complained of low back pain.  An enlarged thyroid gland was noted and the Veteran was noted to be exophthalmosed, with known hyperthyroidism.  A physician's summary indicated that the Veteran had lumbar back pain for which she has used a cane for a year and half and that she had burning pain in the patella, bilaterally.  

In November 2000, records from Medical University of South Carolina (endocrinology) indicated  that the Veteran presented for a thyroid function retest.  She had had habitual exophthalmos and multiple thyroid tests over the past two years, all of which had been normal.  Since her last visit two years earlier, she had experienced back problems since summer 1999 and she had knee pains.  A special chemistry panel testing showed the Veteran's thyroid function was within normal limits.  The diagnosis was habitual exophthalmos with normal thyroid function tests.  

In December 2000, the Veteran presented to a private physician with a history of chronic low back pain and the recent onset of bilateral knee pain.  G.W.N., MD, suspected an arthritic component to the back pain and patellofemoral syndrome of the knees.  In March 2001, the physician stated that the Veteran's low back pain was most likely secondary to scoliosis.  

In January and February 2001, the Veteran was seen in a pain management clinic with a 12 to 13 year history of low back pain and with bilateral knee pain.  The assessments included lumbar back pain, myofascial pain in lumbar paraspinous muscles, and bilateral knee pain.

In a March 2001 letter, G.W.N., MD, reported that he had been following the Veteran since December 2000 for systemic lupus, and in addition to that disease the Veteran had chronic low back pain that was most likely secondary to scoliosis.  

In a June 2001 report, L.W., MD, noted the Veteran's history of scoliosis.  The pertinent findings on examination were chronic joint pain in the back and right knee and a slightly enlarged thyroid.  The physician noted in a review of systems that the pain in the knee and back was due to severe injury in the service, but he indicated that he had not seen the records.  

Records dated in November and December 2001 from Summerville Medical Center indicate that on examination there was a palpable thyroid enlargement, appearing to be prominent on the right side.  A thyroid scan was essentially normal with a slight asymmetry of the thyroid lobes.  A subsequent ultrasound of the thyroid showed no definite evidence for goiter with very small hypoechoic masses within the thyroid lobes of unclear etiology.  A physician noted this as well as decreased thyroid stimulating hormone on thyroid function tests, and diagnosed probable Graves' disease with subclinical hyperthyroidism.  

In letters dated in February and March 2002, the Veteran's current and former spouses described the Veteran's back problems dating back to her active duty period of service.  Her current spouse stated that during 1984 he took the Veteran to the doctor for her back pain.  He stated that in 1986 he was stationed in Japan for four years and the Veteran's back pain problems resurfaced, along with a thyroid problem.  He stated that her back pain was always treated as muscle spasms.  They returned overseas for a two year tour in 1994 to Korea, where the Veteran's back symptoms continued.  Her former spouse stated that during 1981 to 1982, the Veteran experienced flares that were diagnosed as back spasms, for which she was given muscle relaxers and a profile.  

In a March 2002 letter, G.W.N., MD, reported that in December 2000 the Veteran gave a 12-year history of worsening low back pain, diffuse myalgias, arthralgias involving the knees, and fatigue.

On VA examination in May 2002, the Veteran reported that she had been in perfect health before joining the military in 1980 and that she developed back pain around 1981 or 1982.  An X-ray of the lumbosacral spine revealed probable early disc space narrowing.  

The Medical University of South Carolina conducted special chemistry panel testing and in July 2002 the Veteran's thyroid function was shown to be within normal limits but the level of thyroid stimulating hormone was low.  A VA ultrasound of the thyroid in October 2002 indicated a nodule within the right lobe of the thyroid.  

Private medical records dated in January 2003 showed a diagnosis of goiter.  An ultrasound of the thyroid in January 2003 showed no interval change in two right lobe nodules since August 2002 and a new nodule was noted.  

VA laboratory testing in February 2003 showed thyroid function was within normal limits to include a normal thyroid stimulating hormone level.  A June 2003 VA ultrasound of the thyroid showed a stable thyroid with a diffuse and scattered nodularity.  A private ultrasound of the thyroid in July 2003, when compared with a July 2002 ultrasound, showed multinodular goiter essentially unchanged from the prior examination.  When an inpatient history was taken at that time at the Medical University of South Carolina, the Veteran reportedly had been diagnosed with Graves' disease in 1982 at an Army hospital.  In August 2003, a CT scan of the neck was performed by Trident Regional Medical Center, as the Veteran had a history of difficulty swallowing.  The scan showed an essentially normal neck except for a mild prominence to the right lobe of the thyroid without a nodule identified.  

A thyroid scan with Iodine uptake study performed at the Medical University of South Carolina in September 2003 showed findings consistent with normal thyroid, and it was decided that the Veteran would not be treated at that time.  




In a December 2003 letter, L.G.W., MD., stated that the Veteran's current problems included myofascial pain exacerbated by scoliosis and degenerative arthritis of the knees, beginning in military service and becoming progressively worse.  The physician concluded that the Veteran's medical conditions dated to her time in service.

In April 2004, records of the Medical University of South Carolina show continued monitoring of the Veteran's thyroid.  She was complaining of difficulty swallowing.  The diagnosis was goiter.  It was noted that her thyroid function was normal last time and that she had a history of subclinical hyperthyroidism that had since resolved.  In a May 2004 letter, a physician indicated that the Veteran had a large thyroid goiter with some compressive symptoms.  It was also noted that thyroid disorders evidently ran in the Veteran's family with her mother, aunt, and two cousins having benign thyroid disease.  In June 2004, the Veteran underwent a total thyroidectomy in view of her symptoms of difficulty breathing and swallowing and the growth of the thyroid.  The pathology report indicated a benign multinodular goiter.   

In November 2004, the Veteran testified that in December 1980 she went on sick call due to problems with her back and knees, that she had been told that she was having muscle spasms, that she was given medications, and that she had a limited-duty profile for her back problems when she was on active duty, which followed her when she entered the Reserves in 1983 (Transcript, pp. 6-8).  She stated that she did not have a separation physical at the time of her discharge from active duty, and she did not have a back X-ray during active duty.  She also stated that she did not have periodic physical examinations while in the Reserves (Transcript, pp. 8-12).

Regarding her knee condition, the Veteran testified that she was initially told that she was experiencing muscle spasms due to overwork, but that there had never been a complete diagnosis (Transcript, p. 13).  

The Veteran indicated that her service medical records were incorporated into her medical record as a dependant spouse of an active duty husband, and another medical record was created for her when she became a reservist, but all these records had been lost (Transcript, p. 22).

Regarding her thyroid condition, the Veteran testified that she was originally found to have a hyperactive thyroid during active service in 1982 and was assessed with a thyroid condition in the ensuing years when testing showed that her thyroid levels were sometimes "off"(Transcript, pp. 16-17), and that her thyroid problem was related to a goiter, or growth on her thyroid, which continued to grow and had to be removed along with the thyroid gland on account of the size of the goiter (Transcript, p. 23).  The Veteran's husband testified about missing medical records (Transcript, p. 34). 

In May 2005, the RO sought a VA medical opinion regarding the etiology of the Veteran's thyroid disease.  The examiner reviewed and cited to records in the file, to include a thyroid work-up in July 1982 and March 1998 and a thyroid function test in April 2004 as part of a routine multi-chemistry screen.  The examiner expressed the opinion that the Veteran probably did not have Graves' disease, and if such a diagnosis had been made elsewhere, it certainly was not made during military service in the early 1980s.  Three endocrine work-ups including at least two normal thyroid scans demonstrated that the disease did not exist prior to the quoted normal thyroid scan in 2001.  The VA examiner acknowledged the prominent eyes noted in 1982, but felt it likely represented a normal variant because the medical provider at that time did not describe the eyes in such medical terms as exophthalmia or ptosis.  The VA examiner concluded that it was not likely that any subsequent hypothyroidism had its onset during the Veteran's period of military service.  

A private July 2005 X-ray of the right knee was negative.  

A private March 2006 MRI of the lumbar spine showed very mild diffuse degenerative changes with no focal disc herniation.  


Private medical records show that in May 2007 and August 2007 the Veteran underwent surgery on the left knee and the right knee, respectively.  The postoperative diagnosis in May 2007 was torn lateral meniscus and chondromalacia of the left knee.  A June 2007 left knee X-ray was negative.  The postoperative diagnosis in August 2007 was torn medial meniscus and chondral defect of the right knee.  

A private MRI of the lumbar spine in August 2007 showed very mild degenerative change that appeared stable from an earlier imaging study done in March 2006.  

At the time of a July 2008 VA examination, the examining physician reviewed the file and conducted a physical examination of the Veteran's back and knees.  X-rays of the lumbosacral spine and knees were normal, which the examiner remarked was not consistent with the Veteran having residual symptoms and impairment from injuries she reportedly sustained almost 30 years earlier in service.  The examiner also diagnosed lumbosacral strain, right knee partial medial meniscectomy, and left knee partial lateral meniscectomy (as well as knee osteoarthritis, which was not confirmed on the subsequent X-rays).  He found no objective evidence in the file or service medical records to indicate that any of these conditions had their onset in service from 1980 to 1983.  He noted that medical records in the file show that symptoms were related back to 1988 at the earliest.  He concluded that neither the low back pain nor the bilateral knee disability had onset in service or were related to injuries sustained in service.  

Medical records from Low Country Orthopaedics dated in 2009 showed continued treatment for low back and knee pain.  X-rays of the lumbar spine in May 2009 showed mild degenerative disc disease at L5-S1.  In June 2009, it was noted that the Veteran had degenerative joint disease in both knees.  The Veteran underwent physical therapy for her conditions, and in an initial evaluation for physical therapy in August 2009, it was noted that the Veteran had a long history of low back pain and bilateral knee pain dating back to military service in the 1980s.  



Records from the pain management center at the Medical University of South Carolina in 2009 show that the Veteran continued to receive ongoing management of her myofascial pain to include her lower back.  She received lidocaine infusion and trigger point injections.  Diagnoses included fibromyalgia/myofascial pain, rheumatoid arthritis, and lupus with arthropathy and arthralgias.  

At the time of a VA examination in April 2010 to evaluate the nature and etiology of the lumbosacral spine condition and thyroid disease, the Veteran reported that the onset of her lumbosacral spine disability was in 1980 during basic training.  She indicated that it was of gradual onset without any specific injuries.  She also reported hypothyroidism dating back to the early 1980s, although at that time her blood work was normal and she was not started on any medications until 2004 when she underwent a thyroidectomy secondary to goiter.  The examiner reviewed the claims file and physically examined the Veteran, taking note of her current complaints.  The impressions were degenerative disc disease of the lumbosacral spine and hypothyroidism, status post thyroidectomy.  

The VA examiner expressed the opinion that the Veteran's low back disability was not caused by or a result of her time in service, to include active duty between 1980 and 1983.  She noted particularly that service treatment records do not document a back problem during those years and that several medical reports support that the current back disability began in approximately 1988 at the earliest point in time.  Likewise, with regard to the Veteran's status post thyroidectomy, currently controlled with Synthroid, the VA examiner stated that it was not caused by or a result of the Veteran's time in service to include the period from 1980 to 1983, citing the medical reports in the file beginning in 2000, when a known "high thyroid" was then documented on examination.  The VA examiner concurred with the VA opinion of May 2005.  






At the time of a VA examination in May 2005 to evaluate the nature and etiology of the bilateral knee disability, the Veteran reported injury to both knees during her period of service from 1980 to 1983, describing pain in the right knee when she dove on ice and falling during physical training when both knees gave out.  She stated that she received medical treatment each time and that her right knee in particular has hurt her ever since then.  Following a review of the claims file and physical examination of the knees (to include X-rays showing normal knees), the examining physician expressed the opinion that it was less likely than not that the Veteran's current knee problems were related to anything that occurred in service.  

III.  Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  The Veteran does not argue and the record does not show that the claimed disabilities were the result of participation in combat with the enemy, and the combat provisions of 38 U.S.C.A. § 1154(b) do not apply.

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

III.  Analysis of the Claims

Disability Manifested by Low Back Pain

The Veteran contends that her current lumbosacral spine disability initially arose during her active duty service from 1980 to 1983.  She maintains that she has had problems with her low back ever since.  

As shown above in the facts section, there was no documentation of a low back problem during service.  On the basis of the available service treatment records alone, a disability of the lumbosacral spine was not affirmatively shown to have had onset during service, and service connection under 38 U.S.C.A. § 1131 and 38 C.F.R. § 3.303(a) is not established.  

As chronicity in service is not adequately supported by the service treatment records, then a showing of continuity of symptomatology after service is required to support the claim.  38 C.F.R. § 3.303(b).

After service, as previously described, there were no documented complaint, clinical finding, or diagnosis of a low back disability until many years after the Veteran's discharge for active duty in December 1983.  And it is not shown and the Veteran does not assert that her low back disability is related to an injury sustained during a period of ACDUTRA.  In 1994, a medical record indicates that there was no prior history of a back problem.  



On military physical examination reports in July 1988 and in August 1992, when reporting her medical history, the Veteran specifically denied any recurrent back pain.  For several months in 1994, she was seen for back pain and given a temporary physical profile for the condition.  Subsequently, medical records show that she continued to be seen for low back pain complaints.  In 1999, she reported a history of scoliosis and a back pain since 1994.  Lumbar spine X-rays in August 1999 were normal, however, and an MRI of the lumbosacral spine in September 1999 was negative.  

In December 1999, a private physician stated that the Veteran's history of back pain dated from 1989, and another private physician in October 2000 stated that her back pain had begun 10 to 12 years earlier.  In January 2001, at the pain management center, a 12 to 13 year history of low back pain was noted.  Presumably, these statements were based on the Veteran's own report, as there are no contemporaneous treatment records to substantiate the history.  In 2006, an MRI showed that degenerative changes of the lumbar spine were beginning to emerge, and X-rays of the lumbar spine in May 2009 showed mild degenerative disc disease, which was the diagnosis rendered by a VA examiner in April 2010.  In July 2008, the diagnosis was lumbosacral strain.  

Therefore, based on the foregoing, the medical evidence does not show that there is continuity of symptomatology after service to support the claim.  The Veteran in statements and testimony maintains that her current low back disability began during basic training and has gradually worsened throughout the years.  She submitted statements from her former spouse and her current spouse to support her claim that she had low back pain and spasms from the time of active duty to the present.  

The Board, as fact finder, must determine the probative value or weight of the Veteran's statements in deciding whether there is continuity of symptomatology.  



After service, the evidence against continuity of symptomatology shows that the first symptoms of the lumbosacral spine were documented in 1994, ten years after service.  The absence of continuity of symptoms from service to 1994 is persuasive evidence against continuity of symptomatology.  38 C.F.R. § 3.303(b); Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to consider the Veteran's entire medical history, including a lengthy period of absence of complaints.).

Further, the Veteran underwent periodic military physical examinations in 1988 and 1992, but she did not report any low back problems when she had the opportunity and no lumbosacral spine disability was identified.  And in the years beginning in 1994 when the Veteran presented for treatment of low back pain, she herself reported that her low back pain began no earlier than 1988.  Given that the Veteran's early reports of back pain were made solely for the purpose of treatment, her statements then are considered to be more credible than the statements of the Veteran and her former and current spouse made for the purpose of supporting her claim for disability benefits.  For these reasons, inconsistent statements and self interest, the lay evidence of continuity lacks credibility.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (In weighing credibility, VA may consider inconsistent statements, internal inconsistency, or self interest.); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.).   

For the foregoing reasons, then, continuity of symptomatology has not been established, either by the clinical record or by the statements of the Veteran and lay witnesses consisting of former and current spouses.  That is, the preponderance of the evidence is against the claim of service connection for a disability manifested by low back pain based on continuity of symptomatology under 38 C.F.R. § 3.303(b).





The Board now turns to the question of whether service connection for a low back disability may be granted on the basis that the disability was first diagnosed after service, considering all the evidence, including that pertinent to service under 38 C.F.R. § 3.303(d).  In this case, there is no diagnosis of a low back disability until more than a decade after service.  However, there is no competent evidence in the record that links any current low back disability to an injury or disease or event in service.

The record contains statements by private physicians indicating that the Veteran's low back pain was caused or aggravated by scoliosis.  As previously noted, scoliosis was not diagnosed or objectively confirmed on X-ray during or for many years after service.  Private physicians in June 2001 and December 2003 and an August 2009 physical therapy report, also noted that the Veteran's back was due to injury in military service or at least dated back to her period of service in the early 1980s.  However, the physician in June 2001 acknowledged that he had not seen the records to substantiate the injury.  And the physician in December 2003 provided no rationale for an opinion that was not substantiated by the record, relying on the Veteran's history that the disability began in service, as the record shows low back pain complaints began no earlier than 1988.  A mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the opinion.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

The Board finds that the probative value of the favorable private opinions are outweighed by the probative value of the VA medical opinions that were rendered in July 2008 and April 2010.

The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the analytical findings, and the probative weight of a medical opinion may be reduced if the physician fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Among the factors for assessing the probative value of a medical opinion are the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

On the other hand, the VA medical opinions in 2008 and 2010 directly addressed the question of whether the Veteran's current low back disability was related to her period of service with the benefit of a comprehensive review of the record.  The VA examiners considered the Veteran's claims that her low back pain had onset in 1980 in conjunction with medical records documenting a much later onset to the back disability.  The VA examiners expressed the opinion that the Veteran's low back disability, diagnosed as lumbosacral strain and degenerative disc disease of the lumbosacral spine, was not connected to the Veteran's service.  In formulating the opinions, the VA examiners accounted for the significant facts in the record and provided rationale, referring back to various documents in the file.  

The brief private opinions relating a current low back disability to the period of the Veteran's military service in the early 1980s did not have same level of thoroughness and detail.  Thus, the Board finds that the private medical opinions to be of limited probative value.  See Black v. Brown, 5 Vet. App. 177 (1993) (highlighting doctor's failure to consider the relevant pre- and post-service medical history).  Moreover, medical history provided by a Veteran and recorded or transcribed by a health-care provider without additional enhancement or analysis is not competent medical evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

As for the Veteran's statements attributing her current low back disability to service, although she is competent to describe symptoms, the diagnosed disability of the lumbosacral spine is not a condition under case law where lay observation has been found to be competent.  

Therefore, the determination as to whether the current low back condition was present during active service or is related to an injury or disease of service origin is medical in nature, that is, not capable of lay observation, and competent medical evidence is needed to substantiate the claim.  See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (on the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); 


Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  

Under certain circumstances, lay evidence can be competent to establish a diagnosis of a simple medical condition, relate a contemporaneous medical diagnosis, or describe symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  And a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).

As the presence or diagnosis of a low back disability cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses, the disability is not a simple medical condition that the Veteran is competent to identify.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer such a diagnosis.

Where, as here, there is a question of the presence or a diagnosis of a low back disability, not capable of lay observation by case law, and the disability is not a simple medication condition under Jandreau for the reason expressed, to the extent the Veteran's statements and testimony are offered as proof of the presence of a low back disability in service or before the 1990s, the Veteran's statements and testimony are not competent evidence, and the statements and testimony are excluded, that is, not admissible as evidence, and the statements and testimony are not to be considered as competent evidence favorable to claim.

To the extent the Veteran has expressed the opinion that her current low back disability is related to service, the Veteran's opinion as a lay person is limited to inferences that are rationally based on the Veteran's perception and does not require specialized knowledge, education, or training.  


As the Veteran as a lay person is not competent to declare either the presence or diagnosis of a low back disability based on personal observation, any inference based on what is not personally observable cannot be competent lay evidence.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the relationship between the current low back disability first shown after service and an injury, disease, or event in service.

Therefore the Veteran's lay statements and testimony are not competent evidence and the statements and testimony are not to be consider as favorable evidence on the question of a possible association of a current low back disability and service.

And although the Veteran is competent to relate a contemporaneous medical diagnosis and symptoms that later support a diagnosis by a medical professional, the Veteran has not submitted any such evidence that establishes a diagnosis of lumbosacral strain or degenerative disc disease of the lumbosacral spine before the 1990s or probative evidence that a medical professional related her low back disability to an injury, disease, or event in service.  The Board has earlier discussed favorable private opinions, finding that the probative value of each opinion was outweighed by that of the unfavorable VA medical opinions.

As the preponderance of the evidence is against the claim that a disability manifested by low back pain is related to an injury, disease, or event in service, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Bilateral Knee Disability

The Veteran asserts that she has had problems with bilateral knee pain ever since her active duty service period.  





As shown above, there was no documentation of a knee problem during service.  On the basis of the available service treatment records alone, a disability of the knees was not affirmatively shown to have had onset during service, and service connection under 38 U.S.C.A. § 1131 and 38 C.F.R. § 3.303(a) is not established.  

As chronicity in service is not adequately supported by the service treatment records, then a showing of continuity of symptomatology after service is required to support the claim.  38 C.F.R. § 3.303(b).

After service, as previously described, there were no documented complaints, clinical findings, or diagnosis of a knee disability until many years after the Veteran's discharge for active duty in December 1983.  

And it is neither shown nor does the Veteran claim, that her knee disability is related to an injury sustained during a period of ACDUTRA.  On military physical examination reports in July 1988 and August 1992, when reporting her medical history, the Veteran specifically denied any knee problem.  

Complaints with regard to knee pain began in the medical record in 1999.  In August 1999, the Veteran indicated that she had had leg pain since 1994.  In December 2000, she saw a private physician with a recent onset of bilateral knee pain.  She was treated for the pain from that point on.  She underwent surgeries on her knees in 2007, for torn menisci in each knee and for chondromalacia in the left knee and a chondral defect in the right knee.  X-rays of the knees on VA examinations in July 2008 and May 2010 were essentially normal, although private records in 2009 indicate degenerative joint disease in both knees.  

Therefore, based on the foregoing, the medical evidence does not show that there is continuity of symptomatology after service to support the claim.  The Veteran in statements and testimony maintains that her current bilateral knee disability began during service and has gradually worsened throughout the years. 



After service, the evidence against continuity of symptomatology shows that the first symptoms of a knee disability were documented in 1999, more than ten years after service.  The absence of continuity of symptoms from service in 1983 to 1999 is persuasive evidence against continuity of symptomatology.  38 C.F.R. § 3.303(b); Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to consider the Veteran's entire medical history, including a lengthy period of absence of complaints.).

Further, the Veteran underwent periodic military physical examinations in 1988 and 1992, but she did not report any knee problems when she had the opportunity and no knee disability was identified.  And since 1999 when the Veteran presented for treatment of knee pain, she herself reported that her leg pain began no earlier than 1994.  Given that the Veteran's early reports of knee pain were made solely for the purpose of treatment, her statements then are considered to be more credible than the statements of the Veteran and her former and current spouse made for the purpose of supporting her claim for disability benefits.  For these reasons, inconsistent statements and self interest, the lay evidence of continuity lacks credibility.  See Caluza at 511; see Buchanan at 1336.   

For the foregoing reasons, then, continuity of symptomatology has not been established, either by the clinical record or by the statements of the Veteran and lay witnesses consisting of former and current spouses.  That is, the preponderance of the evidence is against the claim of service connection for a disability manifested by low back pain based on continuity of symptomatology under 38 C.F.R. § 3.303(b).

The Board now turns to the question of whether service connection for a bilateral knee disability may be granted on the basis that the disability was first diagnosed after service, considering all the evidence, including that pertinent to service under 38 C.F.R. § 3.303(d).  

In this case, there is no diagnosis of a bilateral knee disability until more than a decade after service.  And there is no competent evidence in the record that links any current bilateral knee disability to an injury or disease or event in service.

The record contains statements by private physicians, which purportedly link the Veteran's knee disability to military service.  A private physician in June 2001 and an August 2009 physical therapy report note that the Veteran's knee pain was due to injury in military service or at least dated back to her period of service in the early 1980s.  However, the physician in June 2001 acknowledged that he had not seen the records to substantiate the history, relying on the Veteran's reports, because there is no record of knee pain before 1999.  A mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the opinion.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

The Board finds that the probative value of the favorable private opinions are outweighed by the probative value of the VA medical opinions that were rendered in July 2008 and April 2010.

As previously noted, the probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the analytical findings, and the probative weight of a medical opinion may be reduced if the physician fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Among the factors for assessing the probative value of a medical opinion are the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

The VA medical opinions in 2008 and 2010 directly addressed the question of whether the Veteran's current bilateral knee disability was related to her period of service with the benefit of a comprehensive review of the record.  The VA examiners considered the Veteran's claims that her knee pain had onset in service in the early 1980s, in conjunction with medical records documenting a much later onset to the bilateral knee disability.  The examiners expressed the opinion that the Veteran's bilateral knee disability was not connected to the Veteran's service.  In formulating the opinions, the VA examiners accounted for the significant facts in the record and provided rationale, referring back to various documents in the file.  



The brief private opinions relating a current knee disability to the period of the Veteran's military service in the early 1980s did not have same level of thoroughness and detail.  The Board finds that the private medical opinions to be of limited probative value.  See Black v. Brown, 5 Vet. App. 177 (1993) (highlighting doctor's failure to consider the relevant pre- and post-service medical history).  Moreover, medical history provided by a Veteran and recorded or transcribed by a health-care provider without additional enhancement or analysis is not competent medical evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

As for the Veteran's statements attributing her current bilateral knee disability to service, although she is competent to describe symptoms, the diagnosed bilateral knee disability (status post meniscectomies, chondromalacia, chondral defect, and osteoarthritis) is not a condition under case law where lay observation has been found to be competent.  Therefore, the determination as to whether the current bilateral knee condition was present during active service or is related to an injury or disease of service origin is medical in nature, that is, not capable of lay observation, and competent medical evidence is needed to substantiate the claim.  See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (on the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation). 

Under certain circumstances, lay evidence can be competent to establish a diagnosis of a simple medical condition, relate a contemporaneous medical diagnosis, or describe symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  And a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).



As the presence or diagnosis of a bilateral knee disability cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses, the disability is not a simple medical condition that the Veteran is competent to identify.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer such a diagnosis.

Where, as here, there is a question of the presence or a diagnosis of a bilateral knee disability, not capable of lay observation by case law, and the disability is not a simple medication condition under Jandreau for the reason expressed, to the extent the Veteran's statements and testimony are offered as proof of the presence of a bilateral knee disability in service or before the 1990s, the Veteran's statements and testimony are not competent evidence, and the statements and testimony are excluded, that is, not admissible as evidence, and the statements and testimony are not to be considered as competent evidence favorable to claim.

To the extent the Veteran has expressed the opinion that her current bilateral knee disability is related to service, the Veteran's opinion as a lay person is limited to inferences that are rationally based on the Veteran's perception and does not require specialized knowledge, education, or training. As the Veteran as a lay person is not competent to declare either the presence or diagnosis of a bilateral knee disability based on personal observation, any inference based on what is not personally observable cannot be competent lay evidence.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the relationship between the current bilateral knee disability first shown after service and an injury, disease, or event in service.

Therefore the Veteran's lay statements and testimony are not competent evidence and the statements and testimony are not to be consider as favorable evidence on the question of a possible association of a current bilateral knee disability and service.




And although the Veteran is competent to relate a contemporaneous medical diagnosis and symptoms that later support a diagnosis by a medical professional, the Veteran has not submitted any such evidence that establishes a diagnosis of a bilateral knee disability before the 1990s or probative evidence that a medical professional related her bilateral knee disability to an injury, disease, or event in service.  The Board has earlier discussed favorable private opinions, finding that the probative value of each opinion was outweighed by that of the unfavorable VA medical opinions.

After service, osteoarthritis of the knees (noted but not confirmed on X-ray) were first documented after 2000, which is well beyond the one-year presumptive period or manifestation of arthritis as a chronic disease under 38 U.S.C.A. § 1137 and 38 C.F.R. §§ 3.307, 3.309.

As the preponderance of the evidence is against the claim that a bilateral knee disability is related to an injury, disease, or event in service, 
the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Thyroid Disease

The Veteran asserts that she was initially discovered to have a thyroid problem in 1982 and eventually underwent a thyroidectomy.  

As shown above, there was no actual diagnosis of thyroid disease during service.  The Veteran was evaluated in June 1982 and underwent thyroid testing at that time, but minimal findings of increased thyroidism was noted to be due to probable lab error.  There are no further documents showing a thyroid disorder in service.  As the service treatment records lack the documentation of the combination of manifestations sufficient to identify thyroid disease, and sufficient observation to establish chronicity during service, and as chronicity in service is not adequately supported by the service treatment records, then a showing of continuity of symptomatology after service is required to support the claim under 38 C.F.R. § 3.303(b).

After service, as previously described, there were no documented complaints, clinical findings, or diagnosis of a thyroid problem until many years after the Veteran's discharge from active duty in December 1983.  

And it is not shown or does the Veteran claim, that her thyroid disease is related to an injury or disease during a period of ACDUTRA.  On military physical examination reports in July 1988 and August 1992, when reporting her medical history, the Veteran specifically denied any thyroid problem.  However, in 1988 there was a provisional diagnosis of questionable Graves' disease.  Ten years later, she was assessed with goiter but was found to be euthyroid.  A National Guard examination in October 2000 indicated an enlarged thyroid, and thereafter she was followed-up periodically.  Thyroid function tests were often within normal limits thereafter.  In 2001, private records indicate probable Graves' disease with subclinical hyperthyroidism.  In June 2004, the Veteran underwent a thyroidectomy on account of symptoms of difficulty in swallowing and growth of a thyroid goiter.  

The Veteran in statements and testimony maintains that her thyroid disease began during service and has gradually worsened throughout the years. 

After service, the evidence against continuity of symptomatology shows that the first symptoms of a possible thyroid problem was in 1988, five years after service, following which there was a period of 10 years where there were no complaints or clinical findings relative to the thyroid.  The absence of continuity of symptoms from service to 1999 is persuasive evidence against continuity of symptomatology.  38 C.F.R. § 3.303(b); Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to consider the Veteran's entire medical history, including a lengthy period of absence of complaints.).

Further, the Veteran underwent periodic military physical examinations in 1988 and 1992, but she did not report any thyroid problems when she had the opportunity and no thyroid disability was identified at those times.  


Given the Veteran's inconsistent statements, the lay evidence of continuity lacks credibility.  See Caluza at 511; see Buchanan at 1336.   

For the foregoing reasons, then, continuity of symptomatology has not been established, either by the clinical record or by the statements of the Veteran.  That is, the preponderance of the evidence is against the claim of service connection for a disability manifested by low back pain based on continuity of symptomatology under 38 C.F.R. § 3.303(b).

The Board now turns to the question of whether service connection for thyroid disease may be granted on the basis that the disability was first diagnosed after service, considering all the evidence, including that pertinent to service under 38 C.F.R. § 3.303(d).  There is no competent evidence in the record that links any thyroid disease to an injury or disease or event in service.

The record contains two VA examination reports, dated in May 2005 and in April 2010, neither of which render opinions favorable to the Veteran's claim.  The examiners directly addressed the question of whether the Veteran's thyroid disease was related to her period of service, with the benefit of a comprehensive review of the record.  The VA examiners considered the Veteran's claims that her disease had onset in 1982, in conjunction with medical records documenting evaluation and treatment for the disease after service.  

The VA examiners expressed the opinion that the Veteran's thyroid disease did not have onset during the Veteran's service.  In formulating the opinions, the VA examiners accounted for the significant facts in the record and provided rationale, referring back to various documents in the file.  There are no other medical opinions to the contrary in the file.  

As for the Veteran's statements attributing her thyroid disease to service, although she is competent to describe symptoms, the disease is not a condition under case law where lay observation has been found to be competent.  


Therefore, the determination as to whether the disease was present during active service or is related to an injury or disease of service origin is medical in nature, that is, not capable of lay observation, and competent medical evidence is needed to substantiate the claim.  See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (on the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  

As previously noted, under certain circumstances, lay evidence can be competent to establish a diagnosis of a simple medical condition, relate a contemporaneous medical diagnosis, or describe symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Also, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).

As the presence or diagnosis of thyroid disease cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses, the disability is not a simple medical condition that the Veteran is competent to identify. 

And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer such a diagnosis.








Where, as here, there is a question of the presence or a diagnosis of thyroid disease, not capable of lay observation by case law, and the disability is not a simple medication condition under Jandreau for the reason expressed, to the extent the Veteran's statements and testimony are offered as proof of the presence of a thyroid disease in service or before 1988, the Veteran's statements and testimony are not competent evidence, and the statements and testimony are excluded, that is, not admissible as evidence, and the statements and testimony are not to be considered as competent evidence favorable to claim.

To the extent the Veteran has expressed the opinion that her current thyroid disease is related to service, the Veteran's opinion as a lay person is limited to inferences that are rationally based on the Veteran's perception and does not require specialized knowledge, education, or training. As the Veteran as a lay person is not competent to declare either the presence or diagnosis of a thyroid disease based on personal observation, any inference based on what is not personally observable cannot be competent lay evidence.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the relationship between a thyroid disease first shown after service and an injury, disease, or event in service.

Therefore the Veteran's lay statements and testimony are not competent evidence and the statements and testimony are not to be consider as favorable evidence on the question of a possible association of thyroid disease and service.

After service, thyroid disease was first documented well beyond the one-year presumptive period for manifestation of an endocrinopathy as a chronic disease under 38 U.S.C.A. § 1137 and 38 C.F.R. §§ 3.307, 3.309.










As the preponderance of the evidence is against the claim that thyroid disease is related to an injury, disease, or event in service, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a disability manifested by low back pain is denied.  

Service connection for bilateral knee disability is denied.  

Service connection for thyroid disease is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


